UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2012 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to .Commission File Number 000-30707 First Northern Community Bancorp (Exact name of Registrant as specified in its charter) California 68-0450397 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 195 N.First St., Dixon, CA (Address of principal executive offices) (Zip Code) 707-678-3041 (Registrant’s telephone number including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, no par value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (Section 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated fileroNon-accelerated filero (Do not check if smaller reporting company)Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x The aggregate market value of the registrant’s Common Stock held by non-affiliates of the registrant on June 30, 2012 (based upon the last reported sales price of such stock on the OTC Markets on June 30, 2012) was $49,354,626. The number of shares of the registrant’s Common Stock outstanding as of March 18, 2013 was 9,291,668. DOCUMENTS INCORPORATED BY REFERENCE Items 10, 11, 12 (as to security ownership of certain beneficial owners and management), 13 and 14 of PartIII incorporate by reference information from the registrant’s proxy statement to be filed with the Securities and Exchange Commission in connection with the solicitation of proxies for the registrant’s 2013 Annual Meeting of Shareholders. 1 TABLE OF CONTENTS PART I Page Item1 Business 4 Item1A Risk Factors 15 Item1B Unresolved Staff Comments 25 Item2 Properties 25 Item3 Legal Proceedings 25 Item4 Mine Safety Disclosures 25 PART II Item5 Market for Registrant’s Common Equity,Related Stockholder Matters and Issuer Purchases of Equity Securities 26 Item6 Selected Financial Data 27 Item7 Management’s Discussion and Analysis of Financial Condition and Results of Operation 28 Item7A Quantitative and Qualitative Disclosure About Market Risk 55 Item8 Financial Statements and Supplementary Data 55 Item9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Item9A Controls and Procedures Item9B Other Information PART III Item 10 Directors, Executive Officers and Corporate Governance Item 11 Executive Compensation Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 13 Certain Relationships and Related Transactions and Director Independence Item 14 Principal Accountant Fees and Services PART IV Item 15 Exhibits, Financial Statement Schedules Signatures 2 NOTE REGARDING FORWARD-LOOKING STATEMENTS This report includes forward-looking statements, which include forecasts of our financial results and condition, expectations for our operations and business, and our assumptions for those forecasts and expectations. Do not rely unduly on forward-looking statements. Actual results might differ significantly compared to our forecasts and expectations. See Part I, Item 1A. “Risk Factors,” and the other risks described in this report for factors to be considered when reading any forward-looking statements in this filing. This report includes forward-looking statements, which are subject to the “safe harbor” created by section 27A of the Securities Act of 1933, as amended, and section 21E of the Securities Exchange Act of 1934, as amended. We may make forward-looking statements in our Securities and Exchange Commission (“SEC”) filings, press releases, news articles and when we are speaking on behalf of the Company. Forward-looking statements can be identified by the fact that they do not relate strictly to historical or current facts. Often, they include the words “believe,” “expect,” “target,” “anticipate,” “intend,” “plan,” “seek,” “estimate,” “potential,” “project,” or words of similar meaning, or future or conditional verbs such as “will,” “would,” “should,” “could,” “might,” or “may.” These forward-looking statements are intended to provide investors with additional information with which they may assess our future potential. All of these forward-looking statements are based on assumptions about an uncertain future and are based on information available to us at the date of these statements. We do not undertake to update forward-looking statements to reflect facts, circumstances, assumptions or events that occur after the date the forward-looking statements are made. In this document, for example, we make forward-looking statements, which discuss our expectations about: · Our business objectives, strategies and initiatives, our organizational structure, the growth of our business and our competitive position · Our assessment of significant factors and developments that have affected or may affect our results · Pending and recent legal and regulatory actions, and future legislative and regulatory developments, including the effects of the Dodd-Frank Wall Street Reform and Protection Act (the “Dodd-Frank Act”) and other legislation and governmental measures introduced in response to the financial crises affecting the banking system, financial markets and the U.S. economy · Regulatory controls and processes and their impact on our business · The costs and effects of legal or regulatory actions · We do not expect draws on performance letters of credit · Our regulatory capital requirements · We do not anticipate paying a cash dividend in the foreseeable future · Credit quality and provision for credit losses · Our allowances for credit losses, including the conditions we consider in determining the unallocated allowance and our portfolio credit quality, underwriting standards, and risk grade · Our assessment of economic conditions and trends and credit cycles and their impact on our business · The seasonal nature of our business · The impact of changes in interest rates and our strategy to manage our interest rate risk profile · Loan portfolio composition and risk grade trends, expected charge offs, delinquency rates and our underwriting standards · Our deposit base including renewal of time deposits 3 · The impact on our net interest income and net interest margin from the current low-interest rate environment · The Company does not anticipate any significant increase or decrease in unrecognized tax benefits · Our pension and retirement plan costs · Our liquidity position · Critical accounting policies and estimates, the impact or anticipated impact of recent accounting pronouncements or change in accounting principles · Expected rates of return, yields and projected results There are numerous risks and uncertainties that could and will cause actual results to differ materially from those discussed in our forward-looking statements. Many of these factors are beyond our ability to control or predict and could have a material adverse effect on our financial condition and results of operations or prospects. Such risks and uncertainties include, but are not limited to those listed in this “Note Regarding Forward-Looking Statements” and in Part I, Item 1A “Risk Factors” and Part II, Item 7 “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Readers of this document should not rely unduly on forward-looking information and should consider all uncertainties and risks disclosed throughout this document and in our other reports to the SEC, including, but not limited to, those discussed below. Any factor described in this report could by itself, or together with one or more other factors, adversely affect our business, future prospects, results of operations or financial condition.We do not undertake to update forward-looking statements to reflect facts, circumstances, assumptions or events that occur after the date the forward-looking statements are made. PART I ITEM 1 - BUSINESS First Northern Bank of Dixon (“First Northern” or “Bank”) was established in 1910 under a California state charter as Northern Solano Bank, and opened for business on February 1st of that year.On January 2, 1912, the First National Bank of Dixon was established under a federal charter, and until 1955, the two entities operated side by side under the same roof and with the same management.In an effort to increase efficiency of operation, reduce operating expense, and improve lending capacity, the two banks were consolidated on April 8, 1955, with the First National Bank of Dixon as the surviving entity. On January 1, 1980, the Bank’s federal charter was relinquished in favor of a California state charter, and the Bank’s name was changed to First Northern Bank of Dixon. In April of 2000, the shareholders of First Northern approved a corporate reorganization, which provided for the creation of a bank holding company, First Northern Community Bancorp (“Company”).The objective of this reorganization, which was effected May 19, 2000, was to enable the Bank to better compete and grow in its competitive and rapidly changing marketplace.As a result of the reorganization, the Bank is a wholly-owned and principal operating subsidiary of the Company.The consolidated financial statements also include the accounts of Yolano Realty Corporation, a wholly-owned subsidiary of the Bank.Yolano Realty Corporation was formed in September, 2009 for the purpose of managing selected other real estate owned properties. First Northern engages in the general commercial banking business throughout the California Counties of Solano, Yolo, Placer, and Sacramento. The Company’s and the Bank’s Administrative Offices are located in Dixon, California.Also located in Dixon are the back office functions of the Information Services/Central Operations Department and the Central Loan Department. The Bank has ten full service branches.Three are located in the Solano County cities of Dixon, Fairfield, and Vacaville.Four branches are located in the Yolo County cities of Winters, Davis, West Sacramento, and Woodland.One branch is located in Downtown Sacramento in Sacramento County, and two branches are located in the Placer County cities of Roseville and Auburn.The Bank also has one satellite banking office inside a retirement community in the city of Davis.In addition, the Bank has residential mortgage loan offices in Davis and Roseville. The Bank also has an Asset Management & Trust Department in Downtown Sacramento that serves the Bank’s entire market area.Similarly, the Bank has Financial Advisors who offer non-FDIC insured investment and brokerage services throughout the region from offices strategically located in Davis, West Sacramento and Auburn. 4 First Northern is in the commercial banking business, which includes accepting demand, interest bearing transaction, savings, and time deposits, and making commercial, consumer, and real estate related loans.It also offers installment note collection, issues cashier’s checks, sells travelers’ checks, rents safe deposit boxes, and provides other customary banking services.The Bank is a member of the Federal Deposit Insurance Corporation (“FDIC”) and effective July 21, 2010, the maximum deposit insurance amount per depositor was permanently raised to $250,000. First Northern also offers a broad range of alternative investment products and services, equipment leasing, credit cards, and limited international banking services through third parties. The operating policy of the Bank since its inception has emphasized serving the banking needs of individuals and small- to medium-sized businesses.In Dixon, this has included businesses involved in crop and livestock production.Historically, the economy of the Dixon area has been primarily dependent upon agricultural related sources of income and most employment opportunities have also been related to agriculture.Since 2000, Dixon’s economy has continued to diversify with expansion in the areas of industrial, commercial, retail, and residential housing projects. The Davis economy is supported significantly by the University of California, Davis.The Bank operates one branch in Davis. In 1983, the West Sacramento Branch was opened.The West Sacramento economy is built primarily around transportation and distribution related business. In order to accommodate the demand of the Bank’s customers for long-term residential real estate loans, a Mortgage Loan Office was opened in 1983.This office is centrally located in Davis, and has enabled the Bank to access the secondary real estate market. The Vacaville Regency Park Branch was opened in 1985.Vacaville has a diverse economic base including a California state prison, food processing, distribution, shopping centers (“Factory Outlet Stores”), medical, biotech, and other varied industries.The Vacaville Regency Park Branch was consolidated into the Vacaville Downtown Financial Center in January 2012. In 1994, the Fairfield Branch was opened.Its diverse economic base includes military, namely Travis air force base, food processing (an Anheuser-Busch plant), retail, namely the “Solano Mall”, manufacturing, medical, agriculture, and other varied industries.Fairfield is the county seat of Solano County. A mortgage loan production office was opened in El Dorado Hills, in April 1996, to serve the growing mortgage loan demand in the foothills area east of Sacramento.This office was moved to Folsom in 2006, a more central location for serving Folsom, Rancho Cordova, and the west slope of El Dorado County.The Folsom office was consolidated into the Roseville Mortgage Office in early 2012. An SBA Loan Department was opened in April 1997 in Sacramento to serve the small business and industrial loan demand throughout the Bank’s entire market area.Today, SBA loans are underwritten by the Bank’s small business lenders located within the Bank’s branches. In June of 1997, the Bank’s seventh branch was opened in Woodland, the county seat of Yolo County.Woodland’s economy includes agribusiness, retail services, and an industrial sector. The Bank’s eighth branch, the Downtown Financial Center, opened in July of 2000 in Vacaville to serve the business and individual financial needs on the west side of Interstate-80. Two satellite banking offices of the Bank’s Davis Branch were opened in 2001 in the Davis senior living communities of Covell Gardens and the University Retirement Community.The Bank later consolidated the Covell Gardens location into its main branch in Davis. 5 In December of 2001, Roseville became the site of the Bank’s fourth mortgage loan production office.This office serves the residential mortgage loan needs throughout the foothill regions of Placer, Sacramento as well as the west slope of El Dorado County. In October of 2002, the Bank opened its tenth branch on a prominent corner in Downtown Sacramento to serve Sacramento Metro’s business center and its employees.The Bank’s Asset Management & Trust Department, located on the mezzanine of the Downtown Sacramento Branch, was opened in 2002 to serve the trust and fiduciary needs of the Bank’s entire market area.Fiduciary services are offered to individuals, businesses, governments, and charitable organizations in the Solano, Yolo, Sacramento, Placer and El Dorado County regions. The Bank expanded its presence in Placer County in January 2005 by opening a full service branch on a prominent corner in the business district of Roseville. In late 2007, First Northern Bank seized an opportunity in Auburn to acquire several key personnel from a highly respected local bank that had just merged with a large conglomerate bank.While First Northern scouted for a branch site, the ‘Auburn team’ worked from the Bank’s Roseville Branch to develop business in Auburn.In June 2008, the Bank opened its Auburn Financial Center in a temporary location.First Northern Bank purchased a building in the Auburn Town Center that previously housed a branch of a bank that no longer exists.In February 2011, the Auburn Financial Center staff moved into its permanent location.First Northern Bank leases office space in this building to various tenants.The Financial Center houses a full service branch and an Investment & Brokerage Services Office.Auburn is the county seat of Placer County. Through this period of change and diversification, the Bank’s strategic focus, which emphasizes serving the banking needs of individuals and small-to medium-sized businesses, has not changed.The Bank takes real estate, crop proceeds, securities, savings and time deposits, automobiles, and equipment as collateral for loans. Most of the Bank’s deposits are attracted from the market of northern and central Solano County and southern and central Yolo County. As of December 31, 2012, the Company and the Bank employed 160 full-time employees and 221 employees in total.The Company and the Bank consider their relationship with their employees to be good and have not experienced any interruptions of operations due to labor disagreements. First Northern has historically experienced seasonal swings in both deposit and loan volumes due primarily to general economic factors and specific economic factors affecting our customers.Deposits have typically hit lows in February or March and have peaked in November or December.Loans typically peak in the late spring and hit lows in the fall as crops are harvested and sold.Since the real estate and agricultural economies generally follow the same seasonal cycle, they experience the same deposit and loan fluctuations. Available Information The Company makes available free of charge on its website, www.thatsmybank.com, its Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K and amendments to those reports, as soon as reasonably practicable after the Company electronically files such material with, or furnishes it to, the U. S. Securities and Exchange Commission (“SEC”).These filings are also accessible on the SEC’s website at www.sec.gov.The information found on the Company’s website shall not be deemed incorporated by reference by any general statement incorporating by reference this report into any filing under the Securities Act of 1933 or under the Securities Exchange Act of 1934 and shall not otherwise be deemed filed under such Acts. The Effect of Government Policy on Banking The earnings and growth of the Bank are affected not only by local market area factors and general economic conditions, but also by government monetary and fiscal policies.For example, the Board of Governors of the Federal Reserve System (“FRB”) influences the supply of money through its open market operations in U.S. Government securities, adjustments to the discount rates applicable to borrowings by depository institutions and others and establishment of reserve requirements against both member and non-member financial institutions’ deposits.Such actions significantly affect the overall growth and distribution of loans, investments, and deposits and also affect interest rates charged on loans and paid on deposits.For the past several years, the FRB has pursued a variety of monetary measures aimed at sustaining a very low interest-rate environment in the U.S. in order to stimulate economic growth. In late 2012, the Federal Reserve indicated that it expected a very low target range for the federal funds rate as long as the unemployment rate remained above 6.5% and projected near-term and longer term inflation remained modest. It further indicated that this guidance was consistent with its earlier expectation of exceptionally low levels for the federal funds rate through at least mid-2015. In early 2013, the Federal Reserve further indicated that while it was monitoring the risks to the stability of the financial system from its very low-interest rate policies, at this time, the benefits of its highly accommodative interest rate policy in terms of promoting a stronger economic recovery and more rapid-job creation outweighed such risks. 6 The nature and impact of future changes in such policies on the business and earnings of the Company cannot be predicted.Additionally, state and federal tax policies can impact banking organizations. As a consequence of the extensive regulation of commercial banking activities in the United States, the business of the Company is particularly susceptible to being affected by the enactment of federal and state legislation which may have the effect of increasing or decreasing the cost of doing business, modifying permissible activities or enhancing the competitive position of other financial institutions.Any change in applicable laws, regulations, or policies may have a material adverse effect on the business, financial condition, or results of operations, or prospects of the Company. Regulation and Supervision of Bank Holding Companies The Company is a bank holding company subject to the Bank Holding Company Act of 1956, as amended (“BHCA”).The Company reports to, registers with, and may be examined by, the FRB.The FRB also has the authority to examine the Company’s subsidiaries.The costs of any examination by the FRB are payable by the Company. The FRB has significant supervisory, regulatory and enforcement authority over the Company and its affiliates.The FRB requires the Company to maintain certain levels of capital.See “Capital Standards” below for more information.The FRB also has the authority to take enforcement action against any bank holding company that commits any unsafe or unsound practice, or violates certain laws, regulations, or conditions imposed in writing by the FRB.See “Prompt Corrective Action and Other Enforcement Mechanisms” below for more information.Such enforcement powers include the power to assess civil money penalties against any bank holding company violating any provision of the BHCA or any regulation or order of the FRB under the BHCA. Knowing violations of the BHCA or regulations or orders of the FRB can also result in criminal penalties for the company and any individuals participating in such conduct.Under long-standing FRB policy and provisions of the Dodd-Frank Act, bank holding companies are required to act as a source of financial and managerial strength to subsidiary banks, and to commit resources to support subsidiary banks.This support may be required at times when a bank holding company may not be able to provide such support. Under the BHCA, a company generally must obtain the prior approval of the FRB before it exercises a controlling influence over a bank, or acquires, directly or indirectly, more than 5% of the voting shares or substantially all of the assets of any bank or bank holding company.Thus, the Company is required to obtain the prior approval of the FRB before it acquires, merges, or consolidates with any bank or bank holding company.Any company seeking to acquire, merge, or consolidate with the Company also would be required to obtain the prior approval of the FRB. The Company is generally prohibited under the BHCA from acquiring ownership or control of more than 5% of the voting shares of any company that is not a bank or bank holding company and from engaging directly or indirectly in activities other than banking, managing banks, or providing services to affiliates of the holding company.However, a bank holding company, with the approval of the FRB, may engage, or acquire the voting shares of companies engaged, in activities that the FRB has determined to be so closely related to banking or managing or controlling banks as to be a proper incident thereto.A bank holding company must demonstrate that the benefits to the public of the proposed activity will outweigh the possible adverse effects associated with such activity. The FRB generally prohibits a bank holding company from declaring or paying a cash dividend which would impose undue pressure on the capital of subsidiary banks or would be funded only through borrowing or other arrangements that might adversely affect a bank holding company’s financial position.The FRB’s policy is that a bank holding company should not continue its existing rate of cash dividends on its common stock unless its net income is sufficient to fully fund each dividend and its prospective rate of earnings retention appears consistent with its capital needs, asset quality, and overall financial condition.The Company is also subject to restrictions relating to the payment of dividends under California corporate law.See “Restrictions on Dividends and Other Distributions” below for additional restrictions on the ability of the Company and the Bank to pay dividends. 7 Bank Regulation and Supervision The Bank is subject to regulation, supervision and regular examination by the California Department of Financial Institutions (“DFI”) and the FDIC.The regulations of these agencies affect most aspects of the Bank’s business and prescribe permissible types of loans and investments, the amount of required reserves, requirements for branch offices, the permissible scope of the Bank’s activities and various other requirements.While the Bank is not a member of the FRB, it is directly subject to certain regulations of the FRB dealing with such matters as check clearing activities, establishment of banking reserves, Truth-in-Lending (“Regulation Z”), Truth-in-Savings (“Regulation DD”), and Equal Credit Opportunity (“Regulation B”).The Bank is also subject to regulations of (although not direct supervision and examination by) the Consumer Financial Protection Bureau (“CFPB”), which was authorized and created by the Dodd-Frank Act. Among the CFPB’s responsibilities are implementing and enforcing federal consumer financial protection laws, reviewing the business practices of financial services providers for legal compliance, monitoring the marketplace for transparency on behalf of consumers and receiving complaints and questions from consumers about consumer financial products and services. The Dodd-Frank Act added prohibitions on unfair, deceptive or abusive acts and practices to the scope of consumer protection regulations overseen and enforced by the CFPB. The CFPB has indicated that it expects to engage in rule-making efforts in 2013 on a variety of topics required under the Dodd-Frank Act, including mortgage origination disclosures, minimum underwriting standards and ability to repay, and high-cost mortgage lending and servicing practices. Additionally, the agency has been gathering data on other consumer financial products, including private student lending, prepaid cards and overdraft charges. The banking industry is also subject to significantly increased regulatory controls and processes regarding Bank Secrecy Act and anti-money laundering laws.In recent years, a number of banks and bank holding companies announced the imposition of regulatory sanctions, including regulatory agreements and cease and desist orders and, in some cases, fines and penalties by the bank regulators due to failures to comply with the Bank Secrecy Act and other anti-money laundering legislation.In a number of these cases, the fines and penalties have been significant.Failure to comply with these additional requirements may also adversely affect the ability to obtain regulatory approvals for future initiatives requiring regulatory approval, including acquisitions. Under California law, the Bank is subject to various restrictions on, and requirements regarding, its operations and administration including the maintenance of branch offices and automated teller machines, capital and reserve requirements, deposits and borrowings, stockholder rights and duties, and investment and lending activities. California law permits a state chartered bank to invest in the stock and securities of other corporations, subject to a state chartered bank receiving either general authorization or, depending on the amount of the proposed investment, specific authorization from the Commissioner.Federal banking laws, however, impose limitations on the activities and equity investments of state chartered, federally insured banks.The FDIC rules on investments prohibit a state bank from acquiring an equity investment of a type, or in an amount, not permissible for a national bank.Non-permissible investments must have been divested by state banks no later than December 19, 1996.FDIC rules also prohibit a state bank from engaging as a principal in any activity that is not permissible for a national bank, unless the bank is adequately capitalized and the FDIC approves the activity after determining that such activity does not pose a significant risk to the deposit insurance fund.The FDIC rules on activities generally permit subsidiaries of banks, without prior specific FDIC authorization, to engage in those activities that have been approved by the FRB for bank holding companies because such activities are so closely related to banking to be a proper incident thereto.Other activities generally require specific FDIC prior approval and the FDIC may impose additional restrictions on such activities on a case-by-case basis in approving applications to engage in otherwise impermissible activities. The USA Patriot Act Title III of the United and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (“USA Patriot Act”) includes numerous provisions for fighting international money laundering and blocking terrorism access to the U.S. financial system.The USA Patriot Act requires certain additional due diligence and record keeping practices, including, but not limited to, new customers, correspondent and private banking accounts.In March 2006, President Bush signed into law a renewal of the USA Patriot Act. Part of the USA Patriot Act is the International Money Laundering Abatement and Financial Anti-Terrorism Act of 2001 (“IMLAFATA”).Among its provisions, IMLAFATA requires each financial institution to: (i) establish an anti-money laundering program; (ii) establish appropriate anti-money laundering policies, procedures, and controls; (iii) appoint a Bank Secrecy Act officer responsible for day-to-day compliance; and (iv) conduct independent audits.In addition, IMLAFATA contains a provision encouraging cooperation among financial institutions, regulatory authorities, and law enforcement authorities with respect to individuals, entities and organizations engaged in, or reasonably suspected of engaging in, terrorist acts or money laundering activities.IMLAFATA expands the circumstances under which funds in a bank account may be forfeited and requires covered financial institutions to respond under certain circumstances to requests for information from federal banking agencies within 120 hours.IMLAFATA also amends the BHCA and the Bank Merger Act to require the federal banking agencies to consider the effectiveness of a financial institution’s anti-money laundering activities when reviewing an application under these Acts. 8 Pursuant to IMLAFATA, the Secretary of the Treasury, in consultation with the heads of other government agencies, has adopted and proposed special measures applicable to banks, bank holding companies, and/or other financial institutions.These measures include enhanced record keeping and reporting requirements for certain financial transactions that are of primary money laundering concern, due diligence requirements concerning the beneficial ownership of certain types of accounts, and restrictions or prohibitions on certain types of accounts with foreign financial institutions. Privacy Restrictions The Gramm-Leach-Bliley Act (“GLBA”), which became law in 1999, in addition to the previous described changes in permissible non-banking activities permitted to banks, bank holding companies and financial holding companies, also requires financial institutions in the U.S. to provide certain privacy disclosures to customers and consumers, to comply with certain restrictions on the sharing and usage of personally identifiable information, and to implement and maintain commercially reasonable customer information safeguarding standards. The Company believes that it complies with all provisions of GLBA and all implementing regulations, and the Bank has developed appropriate policies and procedures to meet its responsibilities in connection with the privacy provisions of GLBA. In October 2007, the federal bank regulatory agencies adopted final rules implementing the affiliate marketing provisions of the Fair and Accurate Credit Transactions Act of 2003, which amended the Fair Credit Reporting Act (“FCRA”).The final rules, which became effective on January 1, 2008, impose a prohibition, subject to certain exceptions, on a financial institution using certain information received from an affiliate to make a solicitation to a consumer unless the consumer is given notice and a reasonable opportunity to opt out of such solicitations, and the consumer does not opt out.The final rules apply to information obtained from the consumer’s transactions or account relationships with an affiliate, any application the consumer submitted to an affiliate, and third-party sources, such as credit reports, if the information is to be used to send marketing solicitations.The rules do not supersede or affect a consumer’s existing right under other provisions of the FCRA to opt out of the sharing between a financial institution and its affiliates of consumer information other than information relating solely to transactions or experiences between the consumer and the financial institution or its affiliates. California and other state legislatures have adopted privacy laws, including laws prohibiting sharing of customer information without the customer’s prior permission.These laws may make it more difficult for the Company to share information with its marketing partners, reduce the effectiveness of marketing programs, and increase the cost of marketing programs. Capital Standards The federal banking agencies have risk-based capital adequacy guidelines intended to provide a measure of capital adequacy that reflects the degree of risk associated with a banking organization’s operations for both transactions reported on the balance sheet as assets and transactions, such as letters of credit, and recourse arrangements, which are recorded as off-balance-sheet items.Under these guidelines, nominal dollar amounts of assets and credit equivalent amounts of off-balance-sheet items are multiplied by one of several risk adjustment percentages, which range from 0% for assets with low credit risk, such as certain U.S. government securities, to 100% for assets with relatively higher credit risk, such as certain loans. In determining the capital level the Bank is required to maintain, the federal banking agencies do not, in all respects, follow generally accepted accounting principles (“GAAP”) and have special rules which have the effect of reducing the amount of capital that will be recognized for purposes of determining the capital adequacy of the Bank. In addition to the risk-based guidelines, federal banking regulators require banking organizations to maintain a minimum amount of Tier 1 capital to adjusted average total assets, referred to as the leverage capital ratio.For a banking organization rated in the highest of the five categories used by regulators to rate banking organizations, the minimum lever­age ratio of Tier 1 capital to total assets must be 3%.It is improbable, however, that an institution with a 3% leverage ratio would receive the highest rating by the regulators since a strong capital position is a significant part of the regulators’ rating.For all banking organizations not rated in the highest category, the minimum leverage ratio must be at least 100 to 200 basis points above the 3% minimum.Thus, the effective minimum leverage ratio, for all practical purposes, must be at least 4% or 5%.In addition to these uniform risk-based capital guidelines and leverage ratios that apply across the industry, the regulators have the discretion to set individual minimum capital requirements for specific institutions at rates significantly above the minimum guidelines and ratios. 9 As of December31, 2012, the Company’s and the Bank’s capital ratios exceeded applicable regulatory requirements. The following tables present the capital ratios for the Company and the Bank, compared to the standards for well-capitalized bank holding companies and depository institutions, as of December31, 2012. The Company Adequately Actual Capitalized Capital Ratio Ratio Leverage $ % % Tier1 Risk-Based % % Total Risk-Based % % The Bank Adequately Well Actual Capitalized Capitalized Capital Ratio Ratio Ratio Leverage $ % % % Tier1 Risk-Based % % % Total Risk-Based % % % The federal banking agencies must take into consideration concentrations of credit risk and risks from non-traditional activities, as well as an institution’s ability to manage those risks, when determining the adequacy of an institution’s capital.This evaluation will be made as a part of the institution’s regular safety and soundness examination.The federal banking agencies must also consider interest rate risk (when the interest rate sensitivity of an institution’s assets does not match the sensitivity of its liabilities or its off-balance-sheet position) in evaluating a Bank’s capital adequacy. Basel Committee Capital Standards and U.S. Regulatory Response. In December 2010, the Basel Committee on Banking Supervision (Basel Committee) published guidelines for the Basel III global regulatory framework for capital and liquidity. The Basel Committee is a committee of banking supervisory authorities from major countries in the global financial system which formulates broad supervisory standards and guidelines relating to financial institutions for implementation on a country-by-country basis.Basel III includes requirements regarding increased minimum capital ratios, added capital conservation buffers and new deductions from allowable equity capitalIn January 2011, the Basel Committee issued further guidance on the minimum requirements for a bank instrument to qualify as additional (i.e., non-common) Tier 1 or Tier 2 capital. In January 2013, the Basel Committee issued the full text of the revised Liquidity Coverage Ratio (LCR), which expands the range of assets eligible as high-quality liquid assets, among other changes. The LCR will be introduced in January 2015 with a minimum requirement beginning at 60%, rising in equal annual steps of 10 percentage points to reach 100%. Many aspects of the standards are uncertain and are subject to interpretation. The new standards are to be fully phased-in by January 2019. 10 As a result of the Basel III measures, in June 2012, the FRB and the other U.S. banking regulators jointly issued three notices of proposed rule-making (NPRs) that would revise the regulatory capital rules for U.S. banking organizations and align them with the Basel III capital framework issued by the Basel Committee. The NPRs, in their current form, would establish more restrictive capital definitions, additional categories and higher risk-weightings for certain asset classes and off-balance sheet items, higher minimum capital ratios and capital buffers that would be added to the minimum capital requirements. We are currently evaluating the potential impact of the proposed new capital rules on our regulatory capital position. The rules would be implemented on a graduated, transitional basis through 2018. At the end of the transitional period, banks and bank holding companies would be required to maintain a minimum ratio of Tier 1 common equity to risk-weighted assets of at least 7 percent, composed of a minimum ratio of 4.5 percent and a 2.5 percent capital conservation buffer. In November 2012, the FRB and the other U.S. banking regulators, due to the number of comments received on the NPRs, announced that they were deferring the effective date of this proposal, and a revised timeline for when the rules will go into effect has not been released. During the first part of 2013, the agencies are expected to be considering comments from the industry and the public and the final rule may differ from the proposed rule. Prompt Corrective Action and Other Enforcement Mechanisms The Federal Deposit Insurance Corporation Improvement Act of 1991 (“FDICIA”) requires each federal banking agency to take prompt corrective action to resolve the problems of insured depository institutions, including but not limited to those that fall below one or more prescribed minimum capital ratios.The law required each federal banking agency to promulgate regulations defining the following five categories in which an insured depository institution will be placed, based on the level of its capital ratios: well capitalized, adequately capitalized, under­capitalized, significantly undercapitalized, and critically undercapitalized. Under the prompt corrective action provisions of FDICIA, an insured depository institution generally will be classified in the following categories based on the capital measures indicated below: “Well capitalized” Total risk-based capital of 10%; Tier1 risk-based capital of 6%; and Leverage ratio of 5%. “Adequately capitalized” Total risk-based capital of 8%; Tier1 risk-based capital of 4%; and Leverage ratio of 4%. “Undercapitalized” Total risk-based capital less than 8%; Tier1 risk-based capital less than 4%; or Leverage ratio less than 4%. “Significantly undercapitalized” Total risk-based capital less than 6%; Tier1 risk-based capital less than 3%; or Leverage ratio less than 3%. “Critically undercapitalized” Tangible equity to total assets less than 2%. An institution that, based upon its capital levels, is classified as “well capitalized,” “adequately capitalized” or “under­capitalized” may be treated as though it were in the next lower capital category if the appropriate federal banking agency, after notice and opportunity for hearing,determines that an unsafe or unsound condition or an unsafe or unsound practice warrants such treatment.At each successive lower capital category, an insured depository institution is subject to more restrictions.Management believes that at December 31, 2012, the Company and the Bank met the requirements for “well capitalized” institutions. In addition to measures taken under the prompt corrective action provisions, commercial banking organizations may be subject to potential enforcement actions by the federal regulators for unsafe or unsound practices in conducting their businesses or for violations of any law, rule, regulation or any condition imposed in writing by the agency or any written agreement with the agency.Enforcement actions may include the imposition of a conservator or receiver, the issuance of a cease-and-desist order that can be judicially enforced, the termination of insurance of deposits (in the case of a depository institution), the imposition of civil money penalties, the issuance of directives to increase capital, the issuance of formal and informal agreements, the issuance of removal and prohibition orders against institution-affiliated parties and the enforcement of such actions through injunctions or restraining orders based upon a judicial determination that the agency would be harmed if such equitable relief was not granted.Additionally, a holding company’s inability to serve as a source of strength to its subsidiary banking organizations could serve as an additional basis for a regulatory action against the holding company. 11 Safety and Soundness Standards FDICIA also implemented certain specific restrictions on transactions and required federal banking regulators to adopt overall safety and soundness standards for depository institutions related to internal control, loan underwriting and documentation and asset growth.Among other things, FDICIA limits the interest rates paid on deposits by undercapitalized institutions, restricts the use of brokered deposits, limits the aggregate extensions of credit by a depository institution to an executive officer, director, principal shareholder, or related interest, and reduces deposit insurance coverage for deposits offered by undercapitalized institutions for deposits by certain employee benefits accounts. The federal banking agencies may require an institution to submit to an acceptable compliance plan as well as have the flexibility to pursue other more appropriate or effective courses of action given the specific circumstances and severity of an institution’s non-compliance with one or more standards. Restrictions on Dividends and Other Distributions The power of the board of directors of an insured depository institution to declare a cash dividend or other distribution with respect to capital is subject to statutory and regulatory restrictions which limit the amount available for such distribution depending upon the earnings, financial condition and cash needs of the institution, as well as general business conditions.FDICIA prohibits insured depository institutions from paying management fees to any controlling persons or, with certain limited exceptions, making capital distributions, including dividends, if, after such transaction, the institution would be undercapitalized. The federal banking agencies also have authority to prohibit a depository institution from engaging in business practices, which are considered to be unsafe or unsound, possibly including payment of dividends or other payments under certain circumstances even if such payments are not expressly prohibited by statute. In addition to the restrictions imposed under federal law, banks chartered under California law generally may only pay cash dividends to the extent such payments do not exceed the lesser of retained earnings of the bank’s net income for its last three fiscal years (less any distributions to shareholders during such period).In the event a bank desires to pay cash dividends in excess of such amount, the bank may pay a cash dividend with the prior approval of the Commissioner in an amount not exceeding the greatest of the bank’s retained earnings, the bank’s net income for its last fiscal year, or the bank’s net income for its current fiscal year. The Company is also subject to dividend and share repurchase restrictions in our corporate charter relating to the 2011 issuance to the U.S. Treasury of $22.8 million of preferred stock in connection with the Small Business Lending Fund financing program.On February 8, 2013, the Company redeemed $10 million of the preferred stock, leaving $12.8 million currently outstanding. Premiums for Deposit Insurance The Bank is a member of the Deposit Insurance Fund (“DIF”) maintained by the FDIC.Through the DIF, the FDIC insures the deposits of the Bank up to prescribed limits for each depositor.To maintain the DIF, member institutions are assessed an insurance premium based on their deposits and their institutional risk category.The FDIC determines an institution’s risk category by combining its supervisory ratings with its financial ratios and other risk measures. Amendments to the Federal Deposit Insurance Act (“FDIA”) in 2005 and 2006 created a new assessment system designed to more closely tie what banks pay for deposit insurance to the risks they pose and adopted a new base schedule of rates that the FDIC can adjust up or down, depending on the revenue needs of the insurance fund.As part of the Deposit Insurance Fund Restoration Plan adopted by the FDIC in October 2008, beginning on April 1, 2009, the FDIC initial base assessment rates were set between 12 and 45 basis points.In addition, on June 30, 2009, the FDIC imposed a special assessment on banks.The Bank’s special assessment totaled $320,000. In November 2009, in light of the challenge to the federal deposit insurance fund from the severe U.S.recession, the FDIC issued a rule mandating that insured depository institutions prepay their quarterly risk-based assessments to the FDIC for the fourth quarter of 2009, and all of 2010, 2011 and 2012.The Bank’s prepayment totaled $3,820,000 and was paid on December 30, 2009.Under this rule, each depository institution was required to record the entire amount of its prepayment as an asset, or a prepaid expense, and is allowed to count the payments as a depreciating asset.The prepaid assessments bear a zero-percent risk weight for risk-based capital purposes.The FDIC will not refund or collect additional prepaid assessments because of a decrease or growth in deposits over the next three years.However, if the prepaid assessment is not exhausted by June 30, 2013, the remaining amount of the prepayment will be returned to the depository institution.The prepaid assessments are in lieu of additional special assessments at this time; however, there can be no assurance that the FDIC will not impose additional special assessments or increase annual assessments in the future. 12 The Dodd-Frank Act requires the FDIC to revise the deposit insurance assessment system to base assessments on the average total consolidated assets of the institution, rather than upon deposits payable in the U.S. as was previously the case. In October 2010, the FDIC adopted a comprehensive, long-range “restoration” plan for the deposit insurance fund to ensure that the ratio of the fund’s reserves to insured deposits reaches 1.35 percent by 2020, as required by the Dodd Frank Act. Based upon updated projections for the fund, the FDIC decided to forgo the uniform 3 basis point assessment rate increase which had been scheduled to go into effect on January 1, 2011, and kept the current rate schedule in effect. In September 2010, the fund’s designated reserve ratio was set at 2.0 percent, and in December 2011, the fund’s designated reserve ratio for 2012 was set at 2.0 percent once again. The final rule adopts progressively lower assessment rate schedules as the fund reaches specified reserve levels. In October 2012, the FDIC, in its semi-annual update, confirmed that the fund remained on track to meet the requirements of the restoration plan and the Dodd-Frank Act. The ultimate effect on our business of these legislative and regulatory developments relating to the Deposit Insurance Fund cannot be predicted with any certainty. Community Reinvestment Act and Fair Lending The Bank is subject to certain fair lending requirements and reporting obligations involving home mortgage lending operations and Community Reinvestment Act (“CRA”) activities.The CRA generally requires the federal banking agencies to evaluate the record of a financial institution in meeting the credit needs of the Bank’s local communities, including low- and moderate-income neighborhoods.In addition to substantive penalties and corrective measures that may be required for a violation of certain fair lending laws, the federal banking agencies may take compliance with such laws and CRA into account when regulating and supervising other activities, particularly applications involving business expansion such as acquisitions or de novo branching. Ability-to-Pay Rule On January 10, 2013, the Consumer Financial Protection Bureau (“CFPB”) issued an Ability-to-Repay rule that all newly originated residential mortgages must meet, effective January 10, 2014. The Ability-to-Repay rule establishes guidelines that the lender must follow when reviewing a borrower’s credit and prohibits some mortgage features. Lenders will be presumed to have met the Ability-to-Repay rule by issuing Qualified Mortgages, a more stringent standard. The majority of the residential mortgages that the Bank currently originates and holds in its mortgage loan portfolio do not meet the Qualified Mortgage criteria but are believed to satisfy the Ability-to-Pay rule.The mortgage loans originated by the Bank with the intent to sell them to Freddie Mac do meet the Qualified Mortgage criteria.The Ability-to-Repay rule, as well as a number of amendments to the rule currently under consideration by the CFPB, could have an adverse impact on our residential mortgage lending business. Conservatorship and Receivership of Institutions If any insured depository institution becomes insolvent and the FDIC is appointed its conservator or receiver, the FDIC may, under federal law, disaffirm or repudiate any contract to which such institution is a party, if the FDIC determines that performance of the contract would be burdensome, and that disaffirmance or repudiation of the contract would promote the orderly administration of the institution’s affairs.Such disaffirmance or repudiation would result in a claim by its holder against the receivership or conservatorship.The amount paid upon such claim would depend upon, among other factors, the amount of receivership assets available for the payment of such claim and its priority relative to the priority of others.In addition, the FDIC as conservator or receiver may enforce most contracts entered into by the institution notwithstanding any provision providing for termination, default, acceleration, or exercise of rights upon or solely by reason of insolvency of the institution, appointment of a conservator or receiver for the institution, or exercise of rights or powers by a conservator or receiver for the institution.The FDIC as conservator or receiver also may transfer any asset or liability of the institution without obtaining any approval or consent of the institution’s shareholders or creditors. 13 The Dodd-Frank Act On July 21, 2010, President Obama signed into law the Dodd-Frank Act. This sweeping legislation has affected U.S. financial institutions, including us, in many ways, some of which have increased, or may increase in the future, the cost of doing business and have presented other challenges to the financial services industry. Many of the law’s provisions have been in the process of being implemented by rules and regulations of the federal banking agencies, the scope and impact of which cannot yet be fully determined. The law contains many provisions which may have particular relevance to our business, including provisions that have resulted in adjustments to our FDIC deposit insurance premiums and that may result in increased capital and liquidity requirements, increased supervision, increased regulatory and compliance risks and costs and other operational costs and expenses, reduced fee-based revenues and restrictions on some aspects of our operations, and increased interest expense on our demand deposits. The environment in which financial institutions continue to operate since the U.S. financial crisis, including legislative and regulatory changes affecting capital, liquidity, supervision, permissible activities, corporate governance and compensation, and changes in fiscal policy may have long-term effects on the business model and profitability of financial institutions that cannot now be foreseen. Overdraft and Interchange Fees; Interest on Demand Deposits. In November 2009, the FRB adopted amendments under its Regulation E that imposed new restrictions on banks’ abilities to charge overdraft services and fees. The rule prohibits financial institutions from charging fees for paying overdrafts on ATM and one-time debit card transactions, unless a consumer consents, or opts in, to the overdraft service for those types of transactions. The Dodd-Frank Act, through a provision known as the Durbin Amendment, required the FRB to establish standards for interchange fees that are “reasonable and proportional” to the cost of processing the debit card transaction and imposes other requirements on card networks. Under the final rule, effective October 1, 2011, the maximum permissible interchange fee that a bank may receive is the sum of $0.21 per transaction and five basis points multiplied by the value of the transaction, with an additional upward adjustment of no more than $0.01 per transaction if a bank develops and implements policies and procedures reasonably designed to achieve fraud-prevention standards set by regulation. These developments have resulted in decreased revenues and increased compliance costs for the banking industry and the Bank. On July 21, 2011, the FRB’s final rule repealing Regulation Q’s prohibition against the payment of interest on demand deposit accounts became effective. Over time, permitting the payment of interest on business checking accounts could have a significant impact on our commercial deposit business. Sarbanes – Oxley Act The Sarbanes-Oxley Act of 2002 (“Sarbanes-Oxley”) implemented a broad range of corporate governance and accounting measures to increase corporate responsibility, to provide for enhanced penalties for accounting and auditing improprieties at publicly traded companies, and to protect investors by improving the accuracy and reliability of disclosures under federal securities laws. Among other things, Sarbanes-Oxley and its implementing regulations have established new membership requirements and additional responsibilities for our audit committee, imposed restrictions on the relationship between us and our outside auditors (including restrictions on the types of non-audit services our auditors may provide to us), imposed additional responsibilities for our external financial statements on our chief executive officer and chief financial officer, expanded the disclosure requirements for our corporate insiders and contained new evaluation, auditing and reporting requirements relating to disclosure controls and procedures and our internal control over financial reporting. Possible Future Legislation and Regulatory Initiatives The recent economic and political environment has led to a number of proposed legislative, governmental and regulatory initiatives, described above, that may significantly impact our industry. These and other initiatives could significantly change the competitive and operating environment in which we and our subsidiaries operate. We cannot predict whether these or any other proposals will be enacted or the ultimate impact of any such initiatives on our operations, competitive situation, financial condition or results of operations. Competition In the past, an independent bank’s principal competitors for deposits and loans have been other banks (particularly large financial institutions that have substantial capital, technology and marketing resources, which are well in excess of ours, although these larger institutions may be required to hold more regulatory capital and as a result, achieve lower returns on equity.), savings and loan associations, and credit unions.For agricultural loans, the Bank also competes with constituent entities with the Federal Farm Credit System.To a lesser extent, competition is also provided by thrift and loans, mortgage brokerage companies and insurance companies.Other institutions, such as brokerage houses, mutual fund companies, credit card companies, and even retail establishments have offered new investment vehicles, which also compete with banks for deposit business. 14 Current federal law has made it easier for out-of-state banks to enter and compete in the states in which we operate. Competition in our principal markets may further intensify as a result of the Dodd-Frank Act which, among other things, permits out-of-state de novo branching by national banks, state banks and foreign banks from other states.The availability of banking services over the Internet or “e-banking” has continued to expand.While the impact of these changes, and of other proposed changes, cannot be predicted with certainty, it is clear that the business of banking in California will remain highly competitive. We also compete for deposits and loans with much larger financial institutions.Competition in our industry is likely to further intensify as a result of continued adverse economic and financial market conditions which has led to increased consolidation of financial services companies, including large consolidations of significance in our market area (such as JPMorgan Chase’s acquisition of Washington Mutual and Wells Fargo Bank’s acquisition of Wachovia Bank).In order to compete with major financial institutions and other competitors in its primary service areas, the Bank relies upon the experience of its executive and senior officers in serving business clients, and upon its specialized services, local promotional activities and the personal contacts made by its officers, directors and employees. For customers whose loan demand exceeds the Bank’s legal lending limit, the Bank may arrange for such loans on a participation basis with correspondent banks.The seasonal swings discussed earlier have, in the past, had some impact on the Bank’s liquidity.The management of investment maturities, sale of loan participations, federal fund borrowings, qualification for funds under the Federal Reserve Bank’s seasonal credit program, and the ability to sell mortgages in the secondary market is intended to allow the Bank to satisfactorily manage its liquidity. ITEM 1A – RISK FACTORS In addition to factors mentioned elsewhere in this Report, the factors contained below, among others, could cause our financial condition and results of operations to be materially and adversely affected.If this were to happen, the value of our common stock could decline, perhaps significantly, and you could lose all or part of your investment. U.S. and global economies continue to experience significant challenges. In recent years, adverse financial developments have impacted the U.S. and global economies and financial markets and present challenges for the banking and financial services industry and for us. These developments include a general recession both globally and in the U.S. and have contributed to substantial volatility in the financial markets. In response, various significant economic and monetary stimulus measures have been enacted by the U.S. Congress. It is uncertain whether these U.S. governmental actions will result in lasting improvement in financial and economic conditions affecting the U.S. banking industry and the U.S. economy. It also cannot be predicted whether and to what extent the efforts of the U.S. government to combat the recessionary conditions will continue. If, notwithstanding the government’s fiscal and monetary measures, the U.S. economy were to remain in a recessionary condition for an extended period, this would present additional significant challenges for the U.S. banking and financial services industry and for us. The failure of the European Union to stabilize the fiscal condition and creditworthiness of its weaker member economies, such as Greece, Portugal, Spain, Hungary, Ireland, and Italy, could have international implications potentially impacting global financial institutions, the financial markets, and the economic recovery underway in the U.S. Certain European Union member states have fiscal obligations greater than their fiscal revenue, which has caused investor concern such countries’ ability to continue to service their debt and foster economic growth. Currently, the European debt crisis has caused credit spreads to widen in the fixed income debt markets, and liquidity to be less abundant. A weaker European economy may transcend Europe, cause investors to lose confidence in the safety and soundness of European financial institutions and the stability of European member economies, and likewise affect U.S.-based financial institutions, the stability of the global financial markets and the economic recovery underway in the U.S.Should the U.S. economic recovery be adversely impacted by these factors, loan and asset growth at U.S. financial institutions, like us, could be affected. 15 The Bank is Subject to Lending Risks of Loss and Repayment Associated with Commercial Banking Activities The Bank’s business strategy is to focus on commercial business loans (which includes agricultural loans), construction loans, and commercial and multi-family real estate loans.The principal factors affecting the Bank’s risk of loss in connection with commercial business loans include the borrower’s ability to manage its business affairs and cash flows, general economic conditions and, with respect to agricultural loans, weather and climate conditions.Loans secured by commercial real estate are generally larger and involve a greater degree of credit and transaction risk than residential mortgage (one to four family) loans.Because payments on loans secured by commercial and multi-family real estate properties are often dependent on successful operation or management of the underlying properties, repayment of such loans may be dependent on factors other than the prevailing conditions in the real estate market or the economy.Real estate construction financing is generally considered to involve a higher degree of credit risk than long-term financing on improved, owner-occupied real estate.Risk of loss on a construction loan is dependent largely upon the accuracy of the initial estimate of the property’s value at completion of construction or development compared to the estimated cost (including interest) of construction.If the estimate of value proves to be inaccurate, the Bank may be confronted with a project which, when completed, has a value which is insufficient to assure full repayment of the construction loan. Although the Bank manages lending risks through its underwriting and credit administration policies, no assurance can be given that such risks will not materialize, in which event, the Company’s financial condition, results of operations, cash flows, and business prospects could be materially adversely affected. Increases in the Allowance for Loan Losses Would Adversely Affect the Bank’s Financial Condition and Results of Operations The Bank’s allowance for estimated losses on loans was approximately $8.6 million, or 1.91% of total loans, at December 31, 2012, compared to $10.4 million, or 2.35% of total loans, at December 31, 2011, and 119.7% of total non-performing loans net of guaranteed portions at December 31, 2012, compared to 120.4% of total non-performing loans at December 31, 2011.Material future additions to the allowance for estimated losses on loans may be necessary if material adverse changes in economic conditions occur and the performance of the Bank’s loan portfolio deteriorates.In addition, an allowance for losses on other real estate owned may also be required in order to reflect changes in the markets for real estate in which the Bank’s other real estate owned is located and other factors which may result in adjustments which are necessary to ensure that the Bank’s foreclosed assets are carried at the lower of cost or fair value, less estimated costs to dispose of the properties.Moreover, the FDIC and the DFI, as an integral part of their examination process, periodically review the Bank’s allowance for estimated losses on loans and the carrying value of its assets.Increases in the provisions for estimated losses on loans and foreclosed assets would adversely affect the Bank’s financial condition and results of operations.See “Management’s Discussion and Analysis of Financial Condition and Results of Operations - Summary of Loan Loss Experience” below. The Bank’s Dependence on Real Estate Lending Increases Our Risk of Losses At December 31, 2012, approximately 73% of the Bank’s loans (excluding loans held-for-sale) were secured by real estate.The value of the Bank’s real estate collateral has been, and could in the future continue to be, adversely affected by the economic recession and resulting adverse impact on the real estate market in Northern California. The Bank’s primary lending focus has historically been commercial (including agricultural), construction, and real estate mortgage.At December 31, 2012, real estate mortgage (excluding loans held-for-sale) and construction loans comprised approximately 68% and 5%, respectively, of the total loans in the Bank’s portfolio.At December 31, 2012, all of the Bank’s real estate mortgage and construction loans and approximately 3% of its commercial loans were secured fully or in part by deeds of trust on underlying real estate.The Company’s dependence on real estate increases the risk of loss in both the Bank’s loan portfolio and its holdings of other real estate owned if economic conditions in Northern California further deteriorate in the future.Further deterioration of the real estate market in Northern California would have a material adverse effect on the Company’s business, financial condition, and results of operations. 16 In addition, on January 10, 2013, the CFPB issued an Ability-to-Repay rule that all newly originated residential mortgages must meet, effective January 10, 2014. The Ability-to-Repay rule establishes guidelines that the lender must follow when reviewing a borrower’s credit and prohibits some mortgage features. Lenders will be presumed to have met the Ability-to-Repay rule by issuing Qualified Mortgages, a more stringent standard. The majority of the residential mortgages that the Bank currently originates and holds in its mortgage loan portfolio do not meet the Qualified Mortgage criteria but are believed to satisfy the Ability-to-Pay rule.The mortgage loans originated by the Bank with the intent to sell them to Freddie Mac do meet the Qualified Mortgage criteria.The Ability-to-Repay rule, as well as a number of amendments to the rule currently under consideration by the CFPB, could have an adverse impact on our residential mortgage lending business. See “U.S. and global economies continue to experience significant challenges” above, and “Adverse California Economic Conditions Could Adversely Affect the Bank’s Business” below. Adverse economic factors affecting certain industries the Bank serves could adversely affect our business. We are subject to certain industry specific economic factors.For example, a portion of the Bank’s total loan portfolio is related to residential and commercial real estate, especially in California.Increases in residential mortgage loan interest rates could have an adverse effect on the Bank’s operations by depressing new mortgage loan originations, which in turn could negatively impact the Bank’s title and escrow deposit levels.Additionally, a further downturn in the residential real estate and housing industries in California could have an adverse effect on the Bank’s operations and the quality of its real estate and construction loan portfolio.Although the Bank does not engage in subprime or negative amortization lending, effects of recent subprime market challenges, combined with the ongoing challenges in the U.S. and California real estate markets, could result in further price reductions in single family home prices and a lack of liquidity in refinancing markets.These factors could adversely impact the quality of the Bank’s residential construction, residential mortgage and construction related commercial portfolios in various ways, including by decreasing the value of the collateral for our loans.These factors could also negatively affect the economy in general and thereby the Bank’s overall loan portfolio. The Bank provides financing to, and receives deposits from, businesses in a number of other industries that may be particularly vulnerable to industry-specific economic factors, including the home building, commercial real estate, retail, agricultural, industrial, and commercial industries.The home building industry in California has been especially adversely impacted by the deterioration in residential real estate markets, which has lead the Bank to take additional provisions and charge-offs against credit losses in this portfolio.Continued increases in fuel prices and energy costs could adversely affect businesses in several of these industries.Industry specific risks are beyond the Bank’s control and could adversely affect the Bank’s portfolio of loans, potentially resulting in an increase in non-performing loans or charge-offs and a slowing of growth or reduction in our loan portfolio. The effects of changes or increases in, or supervisory enforcement of, banking or other laws and regulations or governmental fiscal or monetary policies could adversely affect us. We are subject to significant federal and state banking regulation and supervision, which is primarily for the benefit and protection of our customers and the Federal Deposit Insurance Fund and not for the benefit of investors in our securities.In the past, our business has been materially affected by these regulations. This will continue and likely intensify in the future. Laws, regulations or policies, including accounting standards and interpretations, currently affecting us may change at any time. Regulatory authorities may also change their interpretation of and intensify their examination of compliance with these statutes and regulations. Therefore, our business may be adversely affected by changes in laws, regulations, policies or interpretations or regulatory approaches to compliance and enforcement, as well as by supervisory action or criminal proceedings taken as a result of noncompliance, which could result in the imposition of significant civil money penalties or fines. Changes in laws and regulations may also increase our expenses by imposing additional supervision, fees, taxes or restrictions on our operations. Compliance with laws and regulations, especially new laws and regulations, increases our operating expenses and may divert management attention from our business operations. On July 21, 2010, President Obama signed into law the Dodd-Frank Act. This important legislation has affected U.S. financial institutions in many ways, some of which have increased, or may increase in the future, the cost of doing business and present other challenges to the financial services industry. Many of the law’s provisions are in the process of being implemented by rules and regulations of the federal banking agencies, the scope and impact of which cannot yet be fully determined. While the full effect of these provisions of the Dodd-Frank Act on the Bank cannot be predicted at this time, they have resulted in adjustments to our FDIC deposit insurance premiums, and may result in increased capital and liquidity requirements, increased supervision, increased regulatory and compliance risks and costs and other operational costs and expenses, reduced fee-based revenues and restrictions on some aspects of our operations, and increased interest expense on our demand deposits, some or all of which may be material. 17 Proposals to reform the housing finance market in the U.S. could also significantly affect our business. These proposals, among other things, consider winding down the government sponsored entities Fannie Mae and Freddie Mac (GSEs) and reducing or eliminating over time the role of the GSEs in guaranteeing mortgages and providing funding for mortgage loans, as well as the implementation of reforms relating to borrowers, lenders, and investors in the mortgage market, including reducing the maximum size of a loan that the GSEs can guarantee, phasing in a minimum down payment requirement for borrowers, improving underwriting standards, and increasing accountability and transparency in the securitization process. While the specific nature of these reforms and their impact on the financial services industry in general, and on the Bank in particular, is uncertain at this time, such reforms, if enacted, are likely to have a substantial impact on the mortgage market and could potentially reduce our income from mortgage originations by increasing mortgage costs or lowering originations. The GSE reforms could also reduce real estate prices, which could reduce the value of collateral securing outstanding mortgage loans. This reduction of collateral value could negatively impact the value or perceived collectability of these mortgage loans and may increase our allowance for loan losses. Such reforms may also include changes to the Federal Home Loan Bank System, which could adversely affect a significant source of term funding for lending activities by the banking industry, including the Bank. These reforms may also result in higher interest rates on residential mortgage loans, thereby reducing demand, which could have an adverse impact on our residential mortgage lending business. In addition to changes in required capital resulting from the Dodd-Frank Act, the Basel Committee published in December 2010 guidelines for the Basel III global regulatory framework for capital and liquidity, including calibration for increased capital requirements approved by the G20 leadership in November 2010. In June 2012, the FRB and the other federal banking agencies issued notices of proposed rule-making to implement the Basel III global regulatory framework. This proposal is generally consistent with Basel III and also would implement aspects of the Dodd-Frank Act. It would require bank holding companies to maintain more and better sources of capital, as well as significantly revise the calculations for risk-weighted assets. However, on November 9, 2012, the Federal banking agencies, in response to comments on this proposal, announced that they were deferring the effectiveness of this proposal, and a revised timeline for when the rules will go into effect has not been released. For additional information, see “Supervision and Regulation – Basel Committee Capital Standards and U.S. Regulatory Response” in Item 1 of this Form 10-K. We maintain systems and procedures designed to comply with applicable laws and regulations. However, some legal/regulatory frameworks provide for the imposition of criminal or civil penalties (which can be substantial) for noncompliance. In some cases, liability may attach even if the noncompliance was inadvertent or unintentional and even if compliance systems and procedures were in place at the time. There may be other negative consequences from a finding of noncompliance, including restrictions on certain activities and damage to our reputation. Additionally, our business is affected significantly by the fiscal and monetary policies of the U.S. federal government and its agencies. We are particularly affected by the policies of the FRB, which regulates the supply of money and credit in the U.S. Under the Dodd-Frank Act and a long-standing policy of the FRB, a bank holding company is expected to act as a source of financial and managerial strength for its subsidiary banks. As a result of that policy, we may be required to commit financial and other resources to our subsidiary bank in circumstances where we might not otherwise do so. Among the instruments of monetary policy available to the FRB are (a) conducting open market operations in U.S. Government securities, (b) changing the discount rates on borrowings by depository institutions and the federal funds rate, and (c) imposing or changing reserve requirements against certain borrowings by banks and their affiliates. These methods are used in varying degrees and combinations to directly affect the availability of bank loans and deposits, as well as the interest rates charged on loans and paid on deposits. The policies of the FRB may have a material effect on our business, prospects, results of operations and financial condition. In connection with the recent negotiations between the Obama Administration and Republicans in the U.S. House of Representatives regarding the Federal budget, possible proposals have reportedly been discussed which could lead to new restrictions on the deductibility of interest on home mortgage loans for Federal income tax purposes. If any such new restrictions are eventually imposed, they could have an adverse impact on housing values in the U.S., including in California, where residential real estate prices have tended to be generally higher than in many other areas of the country. This, in turn, could adversely affect the value of the collateral for our residential mortgage loan portfolio, as well as impact the flow of new residential real estate financings, both of which could adversely affect our residential mortgage lending business. 18 Refer to “Supervision and Regulation” in Item 1 of this Form 10-K for discussion of certain existing and proposed laws and regulations that may affect our business. Adverse California Economic Conditions Could Adversely Affect the Bank’s Business The Bank’s operations and a substantial majority of the Bank’s assets and deposits are generated and concentrated primarily in Northern California, particularly the counties of Placer, Sacramento, Solano and Yolo, and are likely to remain so for the foreseeable future. At December 31, 2012, approximately 73% of the Bank’s loan portfolio (excluding loans held-for-sale) consisted of real estate-related loans, all of which were secured by collateral located in Northern California. As a result, a further downturn in the economic conditions in Northern California may cause the Bank to incur losses associated with high default rates and decreased collateral values in its loan portfolio. Economic conditions in California are subject to various uncertainties at this time, including the significant deterioration in the California real estate market and housing industry. For the last several years, economic conditions in California, and especially the regional markets we serve, have been subject to various challenges, including significant deterioration in the residential real estate sector and the California state government’s budgetary and fiscal difficulties. California continues to have a high unemployment rate. Also, California markets have experienced some of the worst property value declines in the U.S. In addition, for the past several years, the State government of California has experienced budget shortfalls or deficits that have led to protracted negotiations between the Governor and the State Legislature over how to address the budget gap. The California electorate approved, in the November 2012 general elections, certain increases in the rate of income taxation in California, and also elected Democratic super-majorities in both Houses of the California legislature, thus potentially facilitating further increases in California tax rates. As a consequence, California’s 2013-14 budget proposal does not reflect a deficit, however, there can be no assurance that the state’s fiscal and budgetary challenges will be readily resolved. In addition, the impact of increased rates of income taxation on the level of economic activity in California cannot be predicted at this time. Also, municipalities and other governmental units within California have been experiencing budgetary difficulties, and several California municipalities have filed for protection under the Bankruptcy Code. As a result, concerns also have arisen regarding the outlook for the State of California’s governmental obligations, as well as those of California municipalities and other governmental units. Poor economic conditions in California, and especially the regional markets we serve, will cause us to incur losses associated with higher default rates and decreased collateral values in our loan portfolio. If the budgetary and fiscal difficulties of the California State government and California municipalities and other governmental units continue or economic conditions in California decline further, we expect that our level of problem assets will increase and our prospects for growth will be impaired. The Bank is Subject to Interest Rate Risk The income of the Bank depends to a great extent on “interest rate differentials” and the resulting net interest margins (i.e., the difference between the interest rates earned on the Bank’s interest-earning assets such as loans and investment securities, and the interest rates paid on the Bank’s interest-bearing liabilities such as deposits and borrowings).These rates are highly sensitive to many factors, which are beyond the Bank’s control, including, but not limited to, general economic conditions and the policies of various governmental and regulatory agencies, in particular, the FRB.The Bank is generally adversely affected by declining interest rates.For the past several years, the FRB has pursued a variety of monetary measures aimed at sustaining a very low interest-rate environment in the U.S. in order to stimulate economic growth. In late 2012, the Federal Reserve indicated that it expected a very low target range for the federal funds rate as long as the unemployment rate remained above 6.5% and projected near-term and longer term inflation remained modest. It further indicated that this guidance was consistent with its earlier expectation of exceptionally low levels for the federal funds rate through at least mid-2015. In early 2013, the Federal Reserve further indicated that while it was monitoring the risks to the stability of the financial system from its very low-interest rate policies, at this time, the benefits of its highly accommodative interest rate policy in terms of promoting a stronger economic recovery and more rapid-job creation outweighed such risks.Changes in the relationship between short-term and long-term market interest rates or between different interest rate indices can also impact our interest rate differential, possibly resulting in a decrease in our interest income relative to interest expense.In addition, changes in monetary policy, including changes in interest rates, influence the origination of loans, the purchase of investments and the generation of deposits and affect the rates received on loans and investment securities and paid on deposits, which could have a material adverse effect on the Company’s business, financial condition, and results of operations. 19 Potential Volatility of Deposits May Increase Our Cost of Funds At December 31, 2012, 8% of the dollar value of the Company’s total deposits was represented by time certificates of deposit in excess of $100,000 (as compared with 10% at December 31, 2011).Although we have adopted a pricing strategy designed to reduce the level of time deposits, these deposits are also considered volatile and could be subject to withdrawal.Withdrawal of a material amount of such deposits could adversely impact the Company’s liquidity, profitability, business prospects, results of operations and cash flows. Time deposit accounts have decreased $60.0 million or 39.4% since December 31, 2009.This decline was the result of an explicit pricing strategy adopted by the Company during the fourth quarter of 2009 based upon the recognition that market CD rates were greater than the yields that the Company could obtain reinvesting these funds in short-term agency securities or overnight Fed Funds.During 2009 management carefully reviewed time deposit customers and reduced the Company’s deposit rates to customers that did not also have transaction, savings and money market balances with the Company (i.e., depositors who were not “relationship customers”).Given the Company’s deposit growth in transaction and savings accounts, supplemented by investment portfolio maturities and sales, this time deposit decline did not result in any liquidity issues and it positively affected the Company’s net interest margin and earnings. Our Ability to Pay Dividends is Subject to Legal Restrictions As a bank holding company, our cash flow typically comes from dividends of the Bank.Various statutory and regulatory provisions restrict the amount of dividends the Bank can pay to the Company without regulatory approval.The ability of the Company to pay cash dividends in the future also depends on the Company’s profitability, growth, and capital needs.In addition, California law restricts the ability of the Company to pay dividends.No assurance can be given that the Company will pay any dividends in the future or, if paid, such dividends will not be discontinued.The Company is also subject to dividend and share repurchase restrictions in our corporate charter relating to the 2011 issuance to the U.S. Treasury of $22.8 million of preferred stock in connection with the Small Business Lending Fund financing program.On February 8, 2013, the Company redeemed $10 million of the preferred stock, leaving $12.8 million currently outstanding.See “Business - Restrictions on Dividends and Other Distributions” above. Competition Adversely Affects our Profitability In California generally, and in the Bank’s primary market area specifically, major banks dominate the commercial banking industry.By virtue of their larger capital bases, such institutions have substantially greater lending limits than those of the Bank.Competition is likely to further intensify as a result of recent adverse economic and financial market conditions which have led to increased consolidation of financial services companies, including large consolidations of significance in our market area.In obtaining deposits and making loans, the Bank competes with these larger commercial banks and other financial institutions, such as savings and loan associations, credit unions and member institutions of the Farm Credit System, which offer many services that traditionally were offered only by banks.Using the financial holding company structure, insurance companies, and securities firms may compete more directly with banks and bank holding companies.In addition, the Bank competes with other institutions such as mutual fund companies, brokerage firms, and even retail stores seeking to penetrate the financial services market.Current federal law has also made it easier for out-of-state banks to enter and compete in the states in which we operate. Competition in our principal markets may further intensify as a result of the Dodd-Frank Act which, among other things, permits out-of-state de novo branching by national banks, state banks and foreign banks from other states.Also, technology and other changes increasingly allow parties to complete financial transactions electronically, and in many cases, without banks.For example, consumers can pay bills and transfer funds over the internet and by telephone without banks.Non-bank financial service providers may have lower overhead costs and are subject to fewer regulatory constraints.If consumers do not use banks to complete their financial transactions, we could potentially lose fee income, deposits and income generated from those deposits.During periods of declining interest rates, competitors with lower costs of capital may solicit the Bank’s customers to refinance their loans.Furthermore, during periods of economic slowdown or recession, the Bank’s borrowers may face financial difficulties and be more receptive to offers from the Bank’s competitors to refinance their loans.No assurance can be given that the Bank will be able to compete with these lenders.See “Business - Competition” above. 20 Government Regulation and Legislation Could Adversely Affect the Company The Company and the Bank are subject to extensive state and federal regulation, supervision, and legislation, which govern almost all aspects of the operations of the Company and the Bank.The business of the Bank is particularly susceptible to being affected by the enactment of federal and state legislation, which may have the effect of increasing the cost of doing business, modifying permissible activities, or enhancing the competitive position of other financial institutions.Such laws are subject to change from time to time and are primarily intended for the protection of consumers, depositors and the deposit insurance fund and not for the benefit of shareholders of the Company.Regulatory authorities may also change their interpretation of these laws and regulations.The Company cannot predict what effect any presently contemplated or future changes in the laws or regulations or their interpretations would have on the business and prospects of the Company, but it could be material and adverse.See“Business – Bank Regulation and Supervision” and “Increased Regulation could Adversely Affect Us” above. We maintain systems and procedures designed to comply with applicable laws and regulations.However, some legal/regulatory frameworks provide for the imposition of criminal or civil penalties (which can be substantial) for non-compliance.In some cases, liability may attach even if the non-compliance was inadvertent or unintentional and even if compliance systems and procedures were in place at the time.There may be other negative consequences from a finding of non-compliance, including restrictions on certain activities and damage to the Company’s reputation. Our Controls and Procedures May Fail or be Circumvented The Company maintains controls and procedures to mitigate against risks such as processing system failures and errors, and customer or employee fraud, and maintains insurance coverage for certain of these risks.Any system of controls and procedures, however well designed and operated, is based in part on certain assumptions and can provide only reasonable, not absolute, assurances that the objectives of the system are met.Events could occur which are not prevented or detected by the Company’s internal controls or are not insured against or are in excess of the Company’s insurance limits.Any failure or circumvention of the Company’s controls and procedures or failure to comply with regulations related to controls and procedures could have a material adverse effect on the Company’s business, results of operations and financial condition. Recent Changes in Deposit Insurance Premiums Could Adversely Affect Our Business As discussed above in Part I under the caption “Business—Premiums for Deposit Insurance,” the FDIC has taken recent steps, and the Dodd-Frank Act includes provisions, which could further increase deposit premiums and is contemplating further increases and a special assessment.Any further increases in the deposit insurance assessments the Bank pays would further increase our costs. Negative Public Opinion Could Damage Our Reputation and Adversely Affect Our Earnings Reputational risk, or the risk to our earnings and capital from negative public opinion, is inherent in our business.Negative public opinion can result from the actual or perceived manner in which we conduct our business activities, management of actual or potential conflicts of interest and ethical issues, and our protection of confidential client information.Negative public opinion can adversely affect our ability to keep and attract customers and employees and can expose us to litigation and regulatory action.We take steps to minimize reputation risk in the way we conduct our business activities and deal with our clients and communities. We may not be able to hire or retain additional qualified personnel and recruiting and compensation costs may increase as a result of turnover, both of which may increase costs and reduce profitability and may adversely impact our ability to implement our business strategy. Our success depends upon the ability to attract and retain highly motivated, well-qualified personnel. We face significant competition in the recruitment of qualified employees.Executive compensation in the financial services sector has been controversial and the subject of regulation.The FDIC has proposed rules which would increase deposit premiums for institutions with compensation practices deemed to increase risk to the institution. Over time, this guidance and the proposed rules, upon their adoption, could have the effect of making it more difficult for banks to attract and retain skilled personnel. 21 The Continuing War on Terrorism and Foreign Hostilities Could Adversely Affect U.S. and Global Economic Conditions Acts or threats of terrorism and actions taken by the U.S. or other governments as a result of such acts or threats and other international hostilities may result in a disruption of U.S. economic and financial conditions and could adversely affect business, economic and financial conditions in the U.S. generally and in our principal markets.Continued foreign hostilities have also generated various political and economic uncertainties affecting the global and U.S. economies. Changes in Accounting Standards Could Materially Impact Our Financial Statements The Company’s consolidated financial statements are presented in accordance with accounting principles generally accepted in the United States of America, called GAAP.The financial information contained within our consolidated financial statements is, to a significant extent, financial information that is based on approximate measures of the financial effects of transactions and events that have already occurred.A variety of factors could affect the ultimate value that is obtained either when earning income, recognizing an expense, recovering an asset or relieving a liability.Along with other factors, we use historical loss factors to determine the inherent loss that may be present in our loan portfolio.Actual losses could differ significantly from the historical loss factors that we use.Other estimates that we use are fair value of our securities and expected useful lives of our depreciable assets.We have not entered into derivative contracts for our customers or for ourselves, which relate to interest rate, credit, equity, commodity, energy, or weather-related indices.GAAP itself may change from one previously acceptable method to another method.Although the economics of our transactions would be the same, the timing of events that would impact our transactions could change.Accounting standards and interpretations currently affecting the Company and its subsidiaries may change at any time, and the Company’s financial condition and results of operations may be adversely affected.In some cases, we could be required to apply a new or revised standard retroactively, resulting in our restating prior period financial statements. There is a Limited Public Market for the Company’s Common Stock which May Make it Difficult for Shareholders to Dispose of Their Shares The Company’s common stock is not listed on any exchange.However, trades may be reported on the OTC Markets under the symbol “FNRN”.The Company is aware that Howe Barnes Hoefer & Arnett, Stone & Youngberg, Wedbush Securities, and Monroe Securities, Inc., all currently make a market in the Company’s common stock.Management is aware that there are also private transactions in the Company’s common stock.However, the limited trading market for the Company’s common stock may make it difficult for shareholders to dispose of their shares.Also, the price of the Company’s common stock may be affected by general market price movements as well as developments specifically related to the financial services sector, including interest rate movements, quarterly variations, or changes in financial estimates by securities analysts and a significant reduction in the price of the stock of another participant in the financial services industry. Advances and Changes in Technology, and the Company’s Ability to Adapt Its Technology, could Impact Its Ability to Compete and Its Business and Operations Advances and changes in technology can significantly impact the business and operations of the Company.The Company faces many challenges including the increased demand for providing computer access to Company accounts and the systems to perform banking transactions electronically.The Company’s merchant processing services require the use of advanced computer hardware and software technology and rapidly changing customer and regulatory requirements.The Company’s ability to compete depends on its ability to continue to adapt its technology on a timely and cost-effective basis to meet these requirements.In addition, the Company’s business and operations are susceptible to negative impacts from computer system failures, communication and energy disruption, and unethical individuals with the technological ability to cause disruptions or failures of the Company’s data processing systems. Information Security Breaches or other technological difficulties could adversely affect the Company Our operations rely on the secure processing, storage, transmission and reporting of personal, confidential and other sensitive information in our computer systems, networks and business applications. Although we take protective measures, our computer systems may be vulnerable to breaches, unauthorized access, misuse, computer viruses or other malicious code, and other events that could have significant negative consequences to us. Such events could result in interruptions or malfunctions in our or our customers’ operations, interception, misuse or mishandling of personal or confidential information, or processing of unauthorized transactions or loss of funds. These events could result in litigation and financial losses that are either not insured against or not fully covered by our insurance, regulatory consequences or reputational harm, any of which could harm our competitive position, operating results and financial condition. These types of incidents can remain undetected for extended periods of time, thereby increasing the associated risks. We may also be required to expend significant resources to modify our protective measures or to investigate and remediate vulnerabilities or exposures arising from cybersecurity risks. 22 We depend on the continued efficacy of our technical systems, operational infrastructure, relationships with third parties and our employees in our day-to-day and ongoing operations. Our dependence upon automated systems to record and process transactions may further increase the risk that technical system flaws or employee tampering or manipulation of those systems will result in losses that are difficult to detect. With regard to the physical infrastructure that supports our operations, we have taken measures to implement backup systems and other safeguards, but our ability to conduct business may be adversely affected by any disruption to that infrastructure. Failures in our internal control or operational systems, security breaches or service interruptions could impair our ability to operate our business and result in potential liability to customers, reputational damage and regulatory intervention, any of which could harm our operating results and financial condition. We may also be subject to disruptions of our operating systems arising from other events that are wholly or partially beyond our control, such as electrical, internet or telecommunications outages or unexpected difficulties with the implementation of our technology enhancement projects, which may give rise to disruption of service to customers and to financial loss or liability. Our business recovery plan may not work as intended or may not prevent significant interruptions of our operations. During 2012, it has been reported that several of the larger U.S. banking institutions have been the target of cyberattacks that have, for limited periods, resulted in the disruption of various operations of the targeted banks. While we have a variety of cyber-security measures in place, the consequences to our business, if we were to become a target of such attacks, cannot be predicted with any certainty. In addition, there have been increasing efforts on the part of third parties to breach data security at financial institutions or with respect to financial transactions, including through the use of social engineering schemes such as “phishing.” The ability of our customers to bank remotely, including online and though mobile devices, requires secure transmission of confidential information and increases the risk of data security breaches. Even if cyber-attacks and similar tactics are not directed specifically at the Bank, such attacks on other large financial institutions could disrupt the overall functioning of the financial system and undermine consumer confidence in banks generally, to the detriment of other financial institutions, including the Bank. Environmental Hazards Could Have a Material Adverse Effect on the Company’s Business, Financial Condition and Results of Operations The Company, in its ordinary course of business, acquires real property securing loans that are in default, and there is a risk that hazardous substances or waste, contaminants or pollutants could exist on such properties.The Company may be required to remove or remediate such substances from the affected properties at its expense, and the cost of such removal or remediation may substantially exceed the value of the affected properties or the loans secured by such properties.Furthermore, the Company may not have adequate remedies against the prior owners or other responsible parties to recover its costs.Finally, the Company may find it difficult or impossible to sell the affected properties either prior to or following any such removal.In addition, the Company may be considered liable for environmental liabilities in connection with its borrowers’ properties, if, among other things, it participates in the management of its borrowers’ operations.The occurrence of such an event could have a material adverse effect on the Company’s business, financial condition, results of operations and cash flows. The Company may not be successful in raising additional capital needed in the future If additional capital is needed in the future as a result of losses, our business strategy or regulatory requirements, there is no assurance that our efforts to raise such additional capital will be successful or that shares sold in the future will be sold at prices or on terms equal to or better than the current market price.The inability to raise additional capital when needed or at prices and terms acceptable to us could adversely affect our ability to implement our business strategies. 23 In the future the Company may be required to recognize impairment with respect to investment securities The Company’s securities portfolio contains mortgage-backed securities and currently includes securities with unrecognized losses.The Company may continue to observe declines in the fair market value of these securities.Management evaluates the securities portfolio for any other-than-temporary impairment each reporting period, as required by generally accepted accounting principles.There can be no assurance, however, that future evaluations of the securities portfolio will not require us to recognize impairment charges with respect to these and other holdings. 24 ITEM 1B – UNRESOLVED STAFF COMMENTS Not applicable. ITEM 2 – PROPERTIES The Company and the Bank are engaged in the banking business through 13 offices in five counties in Northern California operating out of three offices in Solano County, six in Yolo County, two in Sacramento County, and two in Placer County.In addition, the Company owns four vacant lots, three in northern Solano County and one in eastern Sacramento County, for possible future bank sites. The Bank owns four branch office locations and two administrative facilities and leases 11 facilities.Most of the leases contain multiple renewal options and provisions for rental increases, principally for changes in the cost of living index, property taxes and maintenance. See Item 1 “Business” in this report for more information regarding our properties. ITEM 3 - LEGAL PROCEEDINGS Neither the Company nor the Bank is a party to any material pending legal proceeding, nor is any of its property the subject of any material pending legal proceeding, except ordinary routine litigation arising in the ordinary course of the Bank’s business and incidental to its business, none of which is expected to have a material adverse impact upon the Company’s or the Bank’s business, financial position or results of operations. ITEM 4 – MINE SAFETY DISCLOSURES Not applicable. 25 PART II ITEM 5 - MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES The Company’s common stock is not listed on any exchange.However, trades may be reported on the OTC Markets under the symbol “FNRN”.The Company is aware that Howe Barnes Hoefer & Arnett, Stone & Youngberg, Wedbush Securities, and Monroe Securities, Inc., all currently make a market in the Company’s common stock.Management is aware that there are also private transactions in the Company’s common stock, and the data set forth below may not reflect all such transactions. The following table summarizes the range of reported high and low bid quotations of the Company’s Common Stock for each quarter during the last two fiscal years and is based on information provided by Stone & Youngberg.The quotations reflect the price that would be received by the seller without retail mark-up, mark-down or commissions and may not have represented actual transactions: QUARTER/YEAR HIGH* LOW* 4th Quarter 2012 $ $ 3rd Quarter 2012 $ $ 2nd Quarter 2012 $ $ 1stQuarter 2012 $ $ 4th Quarter 2011 $ $ 3rd Quarter 2011 $ $ 2nd Quarter 2011 $ $ 1stQuarter 2011 $ $ *Price adjusted for stock dividends. As of March 1, 2013, there were approximately 1,347 holders of record of the Company’s common stock, no par value. In the last two fiscal years the Company has declared the following stock dividends: Shareholder Record Date Dividend Percentage Date Payable February 29, 2012 1 % March 30, 2012 February 28, 2013 2 % March 29, 2013 The Company does not expect to pay a cash dividend in the foreseeable future.Our ability to declare and pay dividends is affected by certain regulatory restrictions.See“Business – Restrictions on Dividends and Other Distributions” above.The Company made no repurchases of common stock in the twelve months ended December 31, 2012. 26 ITEM 6 - SELECTED FINANCIAL DATA The selected consolidated financial data below have been derived from the Company’s audited consolidated financial statements.The selected consolidated financial data set forth below as of December 31, 2009, and 2008 have been derived from the Company’s historical consolidated financial statements not included in this Report.The financial information for 2012, 2011, and 2010 should be read in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” which is in Part II (Item 7) of this Report and with the Company’s audited consolidated financial statements and the notes thereto, which are included in Part II (Item 8) of this Report. Consolidated Financial Data as of and for the years ended December 31, (in thousands, except share and per share amounts) Interest and Dividend Income $ Interest Expense ) Net Interest Income Provision for Loan Losses ) Net Interest Income after Provision for Loan Losses Other Operating Income Other Operating Expense ) Income (Loss) before Taxes ) ) (Provision) Benefit for Taxes ) ) (7 ) Net Income (Loss) $ ) $ ) Preferred Stock Dividend and Accretion ) — Net Income (Loss) available to common shareholders $ ) $ ) Basic Income (Loss) Per Share $ ) $ ) Diluted Income (Loss) Per Share $ ) $ ) Total Assets $ Total Investments $ Total Loans, including Loans Held-for-Sale, net $ Total Deposits $ Total Equity $ Weighted Average Shares of Common Stock outstanding used for Basic Income (Loss) Per Share Computation 1 Weighted Average Shares of Common Stock outstanding used for Diluted Income (Loss) Per Share Computation 1 Return (Loss) on Average Total Assets % % % %) %) Net Income (Loss)/Average Equity % % % %) %) Net Income (Loss)/Average Deposits % % % %) %) Average Loans/Average Deposits % Average Equity to Average Total Assets % 1.All years have been restated to give retroactive effect for stock dividends issued and stock splits. 27 ITEM 7 – MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION Introduction This overview of Management’s Discussion and Analysis highlights selected information in this annual report on Form 10-K and may not contain all of the information that is important to you.For a more complete understanding of trends, events, commitments, uncertainties, liquidity, capital resources, and critical accounting estimates, you should carefully read this entire annual report on Form 10-K. Our subsidiary, First Northern Bank of Dixon, is a California state-chartered bank that derives most of its revenues from lending and deposit taking in the Sacramento Valley region of Northern California.Interest rates, business conditions and customer confidence all affect our ability to generate revenues.In addition, the regulatory environment and competition can challenge our ability to generate those revenues. Financial highlights for 2012 include: The Company reported net income of $4.6 million before dividends on preferred stock paid to the U.S. Treasury, a 70.4% increase compared to net income of $2.7 million for 2011.Net income available to common shareholders totaled $3.5 million, a 169.2% increase compared to net income available to common shareholders of $1.3 million for 2011.Net income per common share after consideration of dividends on preferred stock paid to the U.S. Treasury for 2012 was $0.37 and resulted in an increase in net income per common share of 164.3% compared to net income per common share of $0.14 for 2011.Net income per common share on a fully diluted basis was $0.37 for 2012, an increase of 164.3% compared to net income per common share on a fully diluted basis of $0.14 for 2011. Loans (including loans held-for-sale), net of allowance increased to $445.0 million at December31, 2012, a 2.2% increase from $435.6 million at December31, 2011.Commercial loans totaled $88.8 million at December31, 2012, down 3.4% from $91.9 million at December 31, 2011; commercial real estate loans were $188.4 million, up 7.2% from $175.8 million at December 31, 2011; agriculture loans were $52.7 million, up 1.2% from $52.1 million at December 31, 2011; residential mortgage loans were $51.3 million, down 0.6% from $51.6 million at December 31, 2011; residential construction loans were $7.6 million, up 1.3% from $7.5 million at December31, 2011; and consumer loans totaled $59.4 million, down 7.2% from $64.0 million at December 31, 2011. Average deposits increased to $700.4 million during 2012, a $39.9 million or 6.0% increase from 2011. The Company reported average total assets of $802.0 million at December31, 2012, up 5.5% from $760.1 million a year earlier. The provision for loan losses in 2012 totaled $3.3 million, a decrease of 35.3% from $5.1 million in 2011.Net charge-offs were $5.1 million in 2012 compared to $5.8 million in 2011.The decrease in the provision for loan losses is primarily due to decreased charge-offs and improved credit quality. Net interest income totaled $26.5 million for 2012, an increase of 0.8% from $26.3 million in 2011, primarily due to increased loan volumes, increased loan fees, increased investment securities volumes, decreased deposit rates and decreased time deposit volumes and borrowed funds, which was partially offset by decreased loan rates, decreased investment securities rates, increased interest-bearing transaction deposit volumes and increased savings and money market account volumes. Other operating income totaled $9.4 million for the years ended December31, 2012 and December 31, 2011.During the period, gains on sales of loans increased, which was partially offset by decreases in service charges on deposit accounts, gains on sales of available for sale securities, gains on sales of other real estate owned and other income. Other operating expenses totaled $26.3 million for 2012, down 1.9% from $26.8 million in 2011.The decrease was due primarily to decreases in occupancy and equipment expenses, data processing, advertising, director fees, other real estate owned expense and impairment and other expenses, which was partially offset by increases in salaries and employee benefits and stationery and supplies. In 2013, the Company intends to continue its long-term strategy of maintaining deposit growth to fund growth in loans and other earning assets and intends to identify opportunities for growing other operating income in areas such as Asset Management and Trust and Investment and Brokerage Services, and deposit fee income, while remaining conscious of the need to maintain appropriate expense levels. 28 Critical Accounting Policies and Estimates The Company’s discussion and analysis of its financial condition and results of operations are based upon the Company’s consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States.The preparation of these financial statements requires the Company to make estimates and judgments that affect the reported amounts of assets, liabilities, income and expenses, and related disclosure of contingent assets and liabilities.On an on-going basis, the Company evaluates its estimates, including those related to the allowance for loan losses, other real estate owned, investments, and income taxes.The Company bases its estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources.Actual results may differ from these estimates under different assumptions or conditions. The Company’s most significant estimates are approved by its senior management team.At the end of each financial reporting period, a review of these estimates is presented to the Company’s Board of Directors. The Company believes the following critical accounting policies affect its more significant judgments and estimates used in the preparation of its consolidated financial statements: Allowance for Loan Losses The Company believes the allowance for loan losses accounting policy is critical because the loan portfolio represents the largest asset type on the consolidated balance sheet and there is significant judgment used in determining the adequacy of the allowance for loan losses.The Company maintains an allowance for loan losses resulting from the inability of borrowers to make required loan payments.Loan losses are charged off against the allowance, while recoveries of amounts previously charged off are credited to the allowance.A provision for loan losses is charged to operations based on the Company’s periodic evaluation of the factors mentioned below, as well as other pertinent factors.The allowance for loan losses consists of an allocated component and a general component.The components of the allowance for loan losses represent an estimate.The allocated component of the allowance for loan losses reflects expected losses resulting from analyses developed through specific credit allocations for individual loans and historical loss experience for each loan category.The specific credit allocations are based on regular analyses of all loans where the internal credit rating is at or below a predetermined classification.These analyses involve a high degree of judgment in estimating the amount of loss associated with specific loans, including estimating the amount and timing of future cash flows and collateral values.The historical loan loss element is determined using analysis that examines loss experience. The allocated component of the allowance for loan losses also includes consideration of concentrations and changes in portfolio mix and volume.The general portion of the allowance reflects the Company’s estimate of probable inherent but undetected losses within the portfolio due to uncertainties in economic conditions, delays in obtaining information, including unfavorable information about a borrower’s financial condition, the difficulty in identifying triggering events that correlate perfectly to subsequent loss rates, and risk factors that have not yet manifested themselves in loss allocation factors.Uncertainty surrounding the strength and timing of economic cycles also affects estimates of loss.There are many factors affecting the allowance for loan losses; some are quantitative while others require qualitative judgment.Although the Company believes its process for determining the allowance adequately considers all of the potential factors that could potentially result in credit losses, the process includes subjective elements and may be susceptible to significant change.To the extent actual outcomes differ from Company estimates, additional provision for credit losses could be required that could adversely affect earnings or financial position in future periods. Impaired Loans A loan is considered impaired when, based on current information and events, it is probable that the Company will be unable to collect all amounts due according to the contractual terms of the loan agreement, including scheduled interest payments.For a loan that has been restructured, the contractual terms of the loan agreement refer to the contractual terms specified by the original loan agreement, not the contractual terms specified by the restructuring agreement.An impaired loan is measured based upon the present value of future cash flows discounted at the loan’s effective rate, the loan’s observable market price, or the fair value of collateral if the loan is collateral dependent. Interest on impaired loans is recognized on a cash basis.If the measurement of the impaired loan is less than the recorded investment in the loan, an impairment is recognized by a charge to the allowance for loan losses. 29 Other-than-temporary Impairment in Investment Securities Investments with fair values that are less than amortized cost are considered impaired.Impairment may result from either a decline in the financial condition of the issuing entity or, in the case of fixed interest rate investments, from rising interest rates.At each consolidated financial statement date, management assesses each investment to determine if impaired investments are temporarily impaired or if the impairment is other than temporary. This assessment includes consideration regarding the duration and severity of impairment, the credit quality of the issuer and a determination of whether the Company intends to sell the security, or if it is more likely than not that the Company will be required to sell the security before recovery of its amortized cost basis less any current-period credit losses.For debt securities that are considered other than temporarily impaired and that the Company does not intend to sell and will not be required to sell prior to recovery of the amortized cost basis, the amount of impairment is separated into the amount that is credit related (credit loss component) and the amount due to all other factors.The credit loss component is recognized in earnings and is calculated as the difference between the security’s amortized cost basis and the present value of its expected future cash flows.The remaining difference between the security’s fair value and the present value of the future expected cash flows is deemed to be due to factors that are not credit related and is recognized in other comprehensive income. Fair Value Measurements The Company utilizes fair value measurements to record fair value adjustments to certain assets and liabilities and to determine fair value disclosures.Securities available-for-sale and trading securities are recorded at fair value on a recurring basis.Additionally, from time to time, the Company may be required to record at fair value other assets on a non-recurring basis, such as loans held-for-sale, loans held-for-investment and certain other assets.These non-recurring fair value adjustments typically involve application of lower of cost or market accounting or write-downs of individual assets.Transfers between levels of the fair value hierarchy are recognized on the actual date of the event or circumstances that caused the transfer, which generally corresponds with the Company’s quarterly valuation process.For additional discussion, seeNote 8 to the Consolidated Financial Statements in this Form 10-K. Share-Based Payment The Company determines the fair value of stock options at grant date using the Black-Scholes pricing model that takes into account the stock price at the grant date, the exercise price, the expected dividend yield, stock price volatility, and the risk-free interest rate over the expected life of the option.The Black-Scholes model requires the input of highly subjective assumptions including the expected life of the stock-based award and stock price volatility.The estimates used in the model involve inherent uncertainties and the application of Management’s judgment.As a result, if other assumptions had been used, our recorded stock-based compensation expense could have been materially different from that reflected in these financial statements.The fair value of non-vested restricted common shares generally equals the stock price at grant date.In addition, we are required to estimate the expected forfeiture rate and only recognize expense for those share-based awards expected to vest.If our actual forfeiture rate is materially different from the estimate, the share-based compensation expense could be materially different.For additional discussion, see Note 14 to the Consolidated Financial Statements in this Form 10-K. Accounting for Income Taxes Income taxes reported in the consolidated financial statements are computed based on an asset and liability approach.We recognize the amount of taxes payable or refundable for the current year, and deferred tax assets and liabilities for the expected future tax consequences that have been recognized in the financial statements.Under this method, deferred tax assets and liabilities are determined based on the differences between the financial statements and tax basis of assets and liabilities using enacted tax rates in effect for the year in which the differences are expected to reverse.We record net deferred tax assets to the extent it is more-likely-than-not that they will be realized.In evaluating our ability to recover the deferred tax assets, Management considers all available positive and negative evidence, including scheduled reversals of deferred tax liabilities, projected future taxable income, tax planning strategies and recent financial operations.In projecting future taxable income, Management develops assumptions including the amount of future state and federal pretax operating income, the reversal of temporary differences, and the implementation of feasible and prudent tax planning strategies.These assumptions require significant judgment about the forecasts of future taxable income and are consistent with the plans and estimates being used to manage the underlying business.The Company files consolidated federal and combined state income tax returns. 30 A "more-likely-than-not" recognition threshold that must be met before a tax benefit can be recognized in the financial statements.For tax positions that meet the more-likely-than-not threshold, an enterprise may recognize only the largest amount of tax benefit that is greater than fifty percent likely of being realized upon ultimate settlement with the taxing authority.The Company recognized a decrease for unrecognized tax benefits during 2012.To the extent tax authorities disagree with these tax positions, our effective tax rates could be materially affected in the period of settlement with the taxing authorities.For additional discussion, see Note 10 to the Consolidated Financial Statements in this Form 10-K. Mortgage Servicing Rights Transfers and servicing of financial assets and extinguishments of liabilities are accounted for and reported based on consistent application of a financial-components approach that focuses on control.Transfers of financial assets that are sales are distinguished from transfers that are secured borrowings.Retained interests (mortgage servicing rights) in loans sold are measured by allocating the previous carrying amount of the transferred assets between the loans sold and retained interest, if any, based on their relative fair value at the date of transfer.Fair values are estimated using discounted cash flows based on a current market interest rate.The Company recognizes a gain and a related asset for the fair value of the rights to service loans for others when loans are sold. The recorded value of mortgage servicing rights is included in other assets, and is amortized in proportion to, and over the period of, estimated net servicing revenues.The Company assesses capitalized mortgage servicing rights for impairment based upon the fair value of those rights at each reporting date.For purposes of measuring impairment, the rights are stratified based upon the product type, term and interest rates.Fair value is determined by discounting estimated net future cash flows from mortgage servicing activities using discount rates that approximate current market rates and estimated prepayment rates, among other assumptions.The amount of impairment recognized, if any, is the amount by which the capitalized mortgage servicing rights for a stratum exceeds their fair value.Impairment, if any, is recognized through a valuation allowance for each individual stratum. 31 Impact of Recently Issued Accounting Standards In May 2011, the Financial Accounting Standards Board (“FASB”) issued ASU 2011-04.This update represents the converged guidance of the FASB and the International Accounting Standards Board (the Boards) on fair value measurement.The collective efforts of the Boards and their staffs have resulted in common requirements for measuring fair value and for disclosing information about fair value measurements, including a consistent meaning of the term “fair value.”The amendments in this ASU are to be applied prospectively and are effective during interim and annual periods beginning after December 15, 2011.Adoption of the new guidance did not have a significant impact on the Company’s consolidated financial statements. In June 2011, FASB issued ASU 2011-05.This update allows an entity the option to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements.In both choices, an entity is required to present each component of net income along with total net income, each component of other comprehensive income along with a total for other comprehensive income, and a total amount for comprehensive income.This update eliminates the option to present the components of other comprehensive income as part of the statement of stockholders’ equity.The amendments in this ASU are to be applied retrospectively and are effective for fiscal years, and interim periods within those years, beginning after December 15, 2011. Adoption of the new guidance did not have a significant impact on the Company’s consolidated financial statements.In December 2011, FASB issued ASU 2011-12.This update defers the effective date for amendments to the presentation of reclassifications of items out of accumulated other comprehensive income in ASU 2011-05.In February 2013, FASB issued ASU 2013-02.This update requires an entity to provide information about the amounts reclassified out of accumulated other comprehensive income by component.In addition, an entity is required to present, either on the face of the statement where net income is presented or in the notes, significant amounts reclassified out of accumulated other comprehensive income by the respective line items of net income but only if the amount reclassified is required under U.S. GAAP to be reclassified to net income in its entirety in the same reporting period.For other amounts that are not required under U.S. GAAP to be reclassified in their entirety to net income, an entity is required to cross-reference to other disclosures required under U.S. GAAP that provide additional detail about those amounts.The amendments in ASU 2013-02 are effective prospectively for reporting periods beginning after December 15, 2012. In December 2011, FASB issued ASU 2011-11.The amendments in this ASU require an entity to disclose information about offsetting and related arrangements to enable users of its financial statements to understand the effect of those arrangements on its financial position.The amendments in this ASU are required for annual reporting periods beginning on or after January 1, 2013, and interim periods within those annual periods.The disclosures required by those amendments should be provided retrospectively for all comparative periods presented.The Company does not expect the adoption of this update to have a significant impact on its consolidated financial statements.In January 2013, FASB issued ASU 2013-01.This update clarifies that ordinary trade receivables and receivables are not in the scope of ASU 2011-11.ASU 2011-11 applies only to derivatives, repurchase agreements and reverse purchase agreements, and securities borrowing and securities lending transactions that are either offset in accordance with specific criteria contained in the Codification or subject to a master netting arrangement or similar agreement.This update has the same effective date as ASU 2011-11. 32 STATISTICAL INFORMATION AND DISCUSSION The following statistical information and discussion should be read in conjunction with the Selected Financial Data included in Part II (Item 6) and the audited consolidated financial statements and accompanying notes included in Part II (Item 8) of this Annual Report on Form 10-K. The following tables present information regarding the consolidated average assets, liabilities and stockholders’ equity, the amounts of interest income from average earning assets and the resulting yields, and the amount of interest expense paid on interest-bearing liabilities.Average loan balances include non-performing loans.Interest income includes proceeds from loans on non-accrual status only to the extent cash payments have been received and applied as interest income.Tax-exempt income is not shown on a tax equivalent basis. Distribution of Assets, Liabilities and Stockholders’ Equity; Interest Rates and Interest Differential (Dollars in thousands) Average Average Average Balance Percent Balance Percent Balance Percent ASSETS Cash and Due From Banks $ % $ % $ % Investment Securities % % % Loans1 % % % Stock in Federal Home Loan Bank and other equity securities, at cost % % % Other Real Estate Owned % % % Other Assets % % % Total Assets $ % $ % $ % LIABILITIES & STOCKHOLDERS’ EQUITY Deposits: Demand $ % $ % $ % Interest-Bearing Transaction Deposits % % % Savings & MMDAs % % % Time Certificates % % % Borrowed Funds % % % Other Liabilities % % % Stockholders’ Equity % % % Total Liabilities & Stockholders’ Equity $ % $ % $ % 1.Average balances for loans include loans held-for-sale and non-accrual loans and are net of the allowance for loan losses. 33 Net Interest Earnings Average Balances, Yields and Rates (Dollars in thousands) Yields Yields Yields Interest Earned/ Interest Earned/ Interest Earned/ Average Income/ Rates Average Income/ Rates Average Income/ Rates Assets Balance Expense Paid Balance Expense Paid Balance Expense Paid Loans 1 $ $ % $ $ % $ $ % Loan Fees — % — % — % Total Loans, Including Loan Fees % % % Due From Banks % % % Investment Securities: Taxable % % % Non-taxable2 % % % Total Investment Securities % % % Other Earning Assets 45 % 9 % 9 % Total Earning Assets $ $ % $ $ % $ % Cash and Due from Banks Premises and Equipment Other Real Estate Owned Interest Receivable and Other Assets Total Assets $ $ $ 1.Average balances for loans include loans held-for-sale and non-accrual loans and are net of the allowance for loan losses, but non-accruedinterest thereon is excluded. 2.Interest income and yields on tax-exempt securities are not presented on a tax equivalent basis. 34 Continuation of Net Interest Earnings Average Balances, Yields and Rates (Dollars in thousands) Yields Yields Yields Interest Earned/ Interest Earned/ Interest Earned/ Liabilities and Average Income/ Rates Average Income/ Rates Average Income/ Rates Stockholders' Equity Balance Expense Paid Balance Expense Paid Balance Expense Paid Interest-Bearing Deposits: Interest-Bearing Transaction Deposits $ $ % $ $ % $ $ % Savings & MMDAs % % % Time Certificates % % % Total Interest-Bearing Deposits % % % Borrowed Funds % % % Total Interest-Bearing Deposits and Funds % % % Demand Deposits — Total Deposits and Borrowed Funds $ % $ % $ % Interest payable and Other Liabilities Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ $ Net Interest Income and Net Interest Margin 1 $ % $ % $ % Net Interest Spread 2 % % % 1.Net interest margin is computed by dividing net interest income by total average interest-earning assets. 2.Net interest spread represents the average yield earned on interest-earning assets less the average rate paid on interest-bearing liabilities. 35 Analysis of Changes in Interest Income and Interest Expense (Dollars in thousands) Following is an analysis of changes in interest income and expense (dollars in thousands) for 2012 over 2011 and 2011 over 2010.Changes not solely due to interest rate or volume have been allocated proportionately to interest rate and volume. 2012 Over 2011 2011 Over 2010 Interest Interest Volume Rate Change Volume Rate Change Decrease in Interest Income: Loans $ $ ) $ ) $ ) $ ) $ ) Loan Fees — ) — ) Due From Banks ) 47 20 ) ) ) Investment Securities ) ) Other Assets 1 35 36 1 (1
